       Case 4:20-cv-00226 Document 1 Filed on 01/21/20 in TXSD Page 1 of 11



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

BETTY TRAN                                      §
                                                §              CIVIL ACTION NO. _______
                                                §
VS.                                             §
                                                §
UNITED PROPERTY & CASUALTY                      §
INSURANCE COMPANY                               §


                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

         Please take notice that, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, UNITED

PROPERTY & CASUALTY INSURANCE COMPANY (“United Property” or “Defendant”),

Defendant herein, removes to this Court the state court action pending in the County Court at

Law No. 2 of Harris County, Texas, invoking this Court’s diversity jurisdiction, on the grounds

explained below.

                                       I.     BACKGROUND

         1.        On November 25, 2019, Plaintiff Betty Tran (“Plaintiff”) filed the present action

in the County Court at Law No. 2 of Harris County, Texas, bearing Cause No. 1145988 (the

“State Court Action”) against United Property. See State Court Action Petition, attached hereto

in Exhibit 2.

       2.          United Property was served/received notice of this lawsuit on December 23, 2019.

Thus, this Notice of Removal of the case to the United States District Court is timely filed by

Defendant, as it is filed not more than thirty (30) days after service of the Petition on United

Property, in accordance with 28 U.S.C. §§ 1441 and 1446.




4829-2380-5874.1                                 Page 1
         Case 4:20-cv-00226 Document 1 Filed on 01/21/20 in TXSD Page 2 of 11



                   II.   BASIS FOR REMOVAL: DIVERSITY JURISDICTION

          3.       Removal of the State Court Action to this Court is proper pursuant to 28 U.S.C.

§§ 1332 and 1441(a) and (b) because: (1) there is complete diversity between Plaintiff and

United Property, and (2) the amount in controversy exceeds $75,000.00, exclusive of interest and

costs.

A.       Complete diversity exists between Plaintiff and United Property.

          4.       Plaintiff’s State Court Action may be removed to this Court because it arises

under 28 U.S.C. § 1332.

          5.       Upon information and belief, Plaintiff is an individual citizen of the State of New

York, resides in New York,1 owns the insured property situated in Houston, Texas and owns the

policy of insurance issued by Defendant to cover that property.2

          6.       United Property is not a citizen of the State of Texas or New York. United

Property is a foreign organization incorporated pursuant to the laws of the State of Florida and

has its principle place of business is in Florida.

          7.       Thus, there is complete diversity of citizenship between Plaintiff and United

Property.

B.        Amount in Controversy Exceeds $75,000.

          8.       With respect to the amount in controversy, it is apparent from Plaintiff’s Original

Petition that Plaintiff’s claims do in fact exceed the jurisdictional amount of $75,000.

          9.       Though Paragraph 6 of the Petition provides that Plaintiff seeks “monetary relief

less than $100,000 or less, including damages of any kind, penalties, costs, expenses, pre-



1
 See Exhibit 4—Plaintiff’s United Property Policy Declarations.
2
 See Plaintiff’s Original Petition, at §§ I. Preliminary Information and Definitions, IV. Parties and VII. Facts, ¶¶ 1,
4, 9, and 10, attached hereto in Exhibit 2.


4829-2380-5874.1                                        Page 2
       Case 4:20-cv-00226 Document 1 Filed on 01/21/20 in TXSD Page 3 of 11



judgment interest, and attorneys’ fees,”3 the Petition also states that Plaintiff “specifically” seeks

“damages less than $75,000.00 and will not accept any more than $75,000.00 at this time.”4 In

Section IX. Damages and Prayer, the Petition provides that Plaintiff is seeking (1) actual

damages suffered as a result of Defendant’s refusal to participate in appraisal; (2) actual damages

and benefit of the bargain from Defendant’s refusal to pay proper policy benefits; (3) attorney

fees Plaintiff incurred as a result of Defendant’s refusal to participate in appraisal; and (4) a court

order requiring Defendant to participate in appraisal.5 The Petition goes on to “specifically

reserve any rights to change, supplement, amend, and add or remove disputed items to the

present to the Appraisal Panel as these items are discovered during the appraisal process,” and

reserves “all rights to seek any attorneys fees and actual damages that Plaintiff incurred for

having this Court compel the appraisal process.”6

         10.       Additionally, Plaintiff attached a document purporting to be a binding stipulation

to the Petition (the “Document”).7 The Document is identical to the one Plaintiff’s counsel

attaches to nearly every other lawsuit he files and states that the “total sum or value in

controversy in this cause of action does not exceed $75,000.00 exclusive of interests and costs.”8

The Document goes on to state that the “total damages sought by Plaintiff…does not exceed

$75,000.00 exclusive of interests and costs,” “neither Plaintiff nor his/her attorney will accept an

amount that exceeds $75,000.00 exclusive of interests in costs,” nor will he “amend his/her

petition after one year to plead an amount in controversy in excess of $75,000.00, exclusive of

interest and costs,” nor will he “authorize anyone on his/her behalf or his/her future heirs and/or



3
  See Plaintiff’s Petition, at Section V. Jurisdiction, ¶ 6.
4
  Id. (Emphasis added).
5
  Id. at Section IX.
6
  Id at Section X. Reservation of Rights to Appraisal Process.
7
  Id. at Exhibit E.
8
  Id.


4829-2380-5874.1                                       Page 3
       Case 4:20-cv-00226 Document 1 Filed on 01/21/20 in TXSD Page 4 of 11



assigns, to make such an amendment.”9 The final paragraph of the Document states that

“Plaintiff and his/her attorney understand and agree that Plaintiff’s recovery is limited to an

amount less than $75,000.00 exclusive of interests and costs.”10 The Document fails to mention

attorneys fees altogether. The Document does not state that any potential award of attorneys’

fees is included in the $75,000.00 to which Plaintiff’s counsel is attempting to limit his client’s

recovery. The Document is not signed by Plaintiff, but rather only by her counsel of record, Eric

Dick, and does not mention Plaintiff by name, other than in the case caption. Because the

Petition makes clear that Plaintiff is seeking to recover attorneys fees, specifically reserving the

right to do so, and the Document excludes this element of damages, the Petition and the

Document contradict one another.11

         11.       As an initial matter, the Petition itself states two different maximum amounts of

damages. In Section V. Jurisdiction, the Petition states that the amount in controversy is “less

than $100,000 or less”, but also that Plaintiff seeks “damages less than $75,000.00 and will not

accept any more than $75,000.00 at this time”12 (emphasis added). However, Texas law does not

permit a plaintiff to plead a specific amount of damages.13 Rule 47 of the Texas Rules of Civil

Procedure requires an initial pleading to elect from among a pre-defined set of ranges of

damages; the Rule does not permit a plaintiff to plead that plaintiff’s damages are less than

$75,000.00 or that plaintiff’s damages do not exceed $75,000.00 at this time.14


9
  See Plaintiff’s Petition, at Exhibit E (emphasis added).
10
   Id. (Emphasis added).
11
   See Tovar v. Target Corp., No. SA-04-CA-0557-XR, 2004 WL 2283536, at *2 (W.D. Tex. Oct. 7, 2004).
12
   Plaintiff’s Petition, at Section V. Jurisdiction, ¶ 6.
13
   TEX. R. CIV. P. 47(b)-(c).
14
   Plaintiff’s Petition, at Section V. Jurisdiction, ¶ 6; see also De Aguilar v. Boeing Co., 47 F.3d 1404, 1410 (5th Cir.
1995); Ford v. United Parcel Service, Inc. (Ohio), No. 3:14-cv-1872-D, 2014 WL 4105965, at *2 (N.D. Tex. Aug.
21, 2014) (Fitzwater, J.) (There is no provision in Rule 47 permitting a plaintiff to plead for damages “not to exceed
$74,000”); Chavez v. State Farm Lloyds, No. 7:15-CV-487, 2016 WL 641634, at *2 (S.D. Tex. Feb. 18, 2016)
(Alvarez, J.) (Texas law simply does not permit a plaintiff to plead that he or she seeks damages not to exceed
$75,000); Manesh v. Nationwide General Insurance Company, No. 5:17-CV-1213-DAE, 2018 WL 1887291, at *2


4829-2380-5874.1                                        Page 4
       Case 4:20-cv-00226 Document 1 Filed on 01/21/20 in TXSD Page 5 of 11



         12.       Here, Plaintiff’s Original Petition fails to comply with Rule 47 of the Texas Rules

of Civil Procedure. A bare assertion in a pleading that damages are less than $75,000, “at this

time,” without more, is not binding on Plaintiff and does not determine the amount in

controversy for purposes of federal jurisdiction, especially when that assertion is preceded by a

confusing statement that the amount in controversy is “less than $100,000 or less.”15 The amount

in controversy inquiry “does not end merely because the plaintiff alleges below the threshold.16

The face of the plaintiff’s pleading will not control if made in bad faith.”17 In addition to the

good faith requirement, § 1446 “also provides that the demand in the pleading will not control if

the state practice does not permit demand for a specific sum.”18

         13.       “Where diversity of citizenship exists, the amount in controversy requirement is

met if (1) it ‘is apparent from the face of the petition that the claims are likely to exceed $75,000,

or, alternatively, (2) the defendant sets forth ‘summary judgment type evidence’’ of facts in

controversy that support a finding of the requisite amount.”19 Thus, where the amount in

controversy is not facially apparent in the petition, courts may look past the pleadings to analyze

a plaintiff’s pre-suit demand as well as all categories of damages sought in the lawsuit, including

punitive damages and the available policy limits under an applicable insurance policy.20 Here,

this analysis plainly sets the amount in controversy past the $75,000 threshold for this Court’s

(W.D. Tex. Mar. 2, 2018) (Ezra, D.) (finding that the language in plaintiffs state court petition “damages are less
than $75,000, exclusive of interest and costs,” did not control because it violated TRCP 47 and constituted bad
faith).
15
   Ford v. United Parcel Service (Ohio), 2014 WL 41059565 at *4; Manesh v. Nationwide General Insurance
Company, 2018 WL 1887291 at *2.
16
   De Aguilar v. Boeing Co., 47 F.3d 1404, 1410 (5th Cir. 1995).
17
   De Aguilar, 47 F.3d at 1410; see also 28 U.S.C. § 1446(c)(2).
18
   Noyola v. State Farm Lloyds, No. 7:13-cv-00146, 2013 WL 3353963, at *1, (S.D. Tex. July 3, 2013) (Alvarez,
M.); 28 U.S.C. § 1446(c)(2)(A)(ii).
19
   Real T LLC v. State Farm Fire and Cas. Co., No. 07-8754, at *1 (E.D. La. Nov. 18, 2008) (citing Manguno v.
Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002)) (quoting Simon v. Wal-Mart Stores, Inc., 193
F.3d 848, 850 (5th Cir. 1990)).
20
   See Villarreal v. State Farm Lloyds, No. 7:15-CV-292, 2015 WL 5838876, at *2 (S.D. Tex. Oct. 7, 2015)
(Alvarez, J.); Noyola, 2013 WL 3353963, at *1; St. Paul Reinsurance Company, Ltd. v. Greenberg, 134 F.3d 1250,
1253 (5th Cir. 1998).


4829-2380-5874.1                                     Page 5
       Case 4:20-cv-00226 Document 1 Filed on 01/21/20 in TXSD Page 6 of 11



jurisdiction.21

         14.       While Plaintiff contends all damages do not exceed $75,000.00, it is also alleged

that Defendant is liable under a residential insurance policy (the “Policy”) because Plaintiff made

a claim under that Policy and Defendant wrongfully adjusted and denied Plaintiff’s claim.22

Specifically, but without limitation, Plaintiff alleges that Defendant breached Policy number

UTD 7588300 00 42, which had a Dwelling Limit of $300,000, an Other Structures Limit of

$6,000, and Personal Property Limit of $6,000, for the property located at 13623 Eldridge

Springs Way, Houston, Texas 77083.23 In determining the amount in controversy relative to

coverage under an insurance policy, the Fifth Circuit defined the “object of the litigation” as the

“value of the right to be protected.”24 The breach-of-contract claim implicates the limits of the

policy, which forms the basis of the claim.25 Thus, the amount in controversy actually exceeds

the federal jurisdictional amount.

         15.       Plaintiff’s pre-suit demand dated September 18, 2019, claims that “the specific

amount alleged to be owed by the insurer on the claim for damage to or loss of covered property”

is $78,254.06 in replacement cost value, $70,428.65 on an actual cash value basis, and that

her attorneys’ fees and costs total $10,000.26 However, the Document attached to Plaintiff’s

Petition makes no reference to a potential award of attorneys’ fees; while at Section IX.

Damages and Prayer, the Petition provides that Plaintiff is seeking to recover attorneys’ fees.27

Likewise, Plaintiff’s first statement as to the amount in controversy in her Petition reflects that

21
    See Exhibit 3—Plaintiff’s demand letter dated September 18, 2019; see also Exhibit 4—Plaintiff’s United
Property Policy Declarations; see also Molina v. Wal-Mart Stores Texas, L.P., 535 F. Supp. 2d 805, 807-08 (W.D.
Tex. 2008) (Martinez, J.) (considering pre-suit demand to establish amount in controversy).
22
   See Plaintiff’s Petition, at VII. Facts, ¶¶ 9-38.
23
   Id. at ¶ 1; see also Exhibit 4.
24
   See Garcia v. Geovera Specialty Ins. Co., No. 7:13-CV-114, 2013 WL 1967799, at *2 (S.D. Tex. May 10, 2013)
(citing Hartford Ins. Group v. Lou-Con, Inc., 293 F.3d 908 (5th Cir. 2002)).
25
   Id.
26
   See Exhibit 3.
27
   Plaintiff’s Petition, at Section IX. Damages and Prayer, ¶ 19.


4829-2380-5874.1                                   Page 6
       Case 4:20-cv-00226 Document 1 Filed on 01/21/20 in TXSD Page 7 of 11



she seeks monetary relief of less than $100,000, inclusive of attorneys’ fees.28 (Emphasis added).

But in her next sentence, Plaintiff claims that she seeks no more than $75,000, without reference

or regard to the inclusion of any potential award of attorneys’ fees.29

         16.       In Tovar v. Target Corp., a United States District Court for the Western District

of Texas, San Antonio Division analyzed the language of the plaintiff’s petition, which included

several statements as to the amount in controversy, and to which the plaintiff had attached a

purported affidavit attempting to limit his recovery to less than $75,000.30 In denying plaintiff’s

motion to remand, the court reasoned that the purported affidavit was not binding due to the

plaintiff’s inconsistent positions throughout the petition as to the amount in controversy and

particular damages sought.31 The court further reasoned that “it is imperative the affidavit or

stipulation be consistent and binding in its limiting nature if a plaintiff desires to restrict the

total amount recoverable and ensure that the claim cannot be removed.”32 (Emphasis added).

         17.       The facts of this case are nearly identical to those in Tovar. Like the Plaintiff’s

Petition here, the petition in Tovar attempted to limit the recovery to a specific award for an

amount less than the court’s jurisdictional minimum, but did not directly state whether this was

meant to include attorneys’ fees.33 Also like the Petition here, the petition in Tovar included a

request for attorneys’ fees in the “prayer” section, but the affidavit attached to the petition did

not expressly state that attorneys’ fees were to be included in the award.34 Plaintiff’s Petition

even includes the statement that she “reserves all rights to seek any attorney fees and actual




28
   See Plaintiff’s Petition, at V. Jurisdiction, ¶ 6.
29
   Id.
30
   Tovar v. Target Corp., No. SA-04-CA-0557-XR, 2004 WL 2283536, at *2 (W.D. Tex. Oct. 7, 2004).
31
   Id. at *4.
32
   Id.
33
   Id. at *2.
34
   Id. at *1.


4829-2380-5874.1                                  Page 7
       Case 4:20-cv-00226 Document 1 Filed on 01/21/20 in TXSD Page 8 of 11



damages that Plaintiff incurred for having this Court compel the appraisal process.”35 When

read together, the Document attached as Exhibit E to Plaintiff’s Petition and the Petition itself are

conflicting in nature. Thus, they cannot constitute a binding limitation on Plaintiff’s maximum

possible recovery.36

         18.       Moreover, the Document attached to Plaintiff’s Petition should be disregarded by

the Court and not considered for the purposes of diversity jurisdiction because it is ambiguous

and unclear.37 The purported stipulation does not refer to the Plaintiff by name, except for in the

caption; it is not signed by the Plaintiff; and it fails to mention the recovery of attorneys’ fees,

which must be included in the calculation of the $75,000 recovery limitation - despite Plaintiff’s

multiple claims that she is seeking and is entitled to attorneys’ fees in her Petition.38 When

construing a stipulation, Texas courts determine the “intent of the parties from the language used

in the entire agreement, examining the surrounding circumstances, including the state of the

pleadings, the allegations made therein, and the attitude of the parties with respect to the issue.”39

         19.       Plaintiff’s intent in attaching the Document to her Petition is unclear. It appears

that this was done by her counsel in attempt to undermine federal jurisdiction. Plaintiff’s Petition

alleges the amount in controversy is less than $100,000, but also that Plaintiff does not seek an

amount in excess of “75,000, at this time.”40 This language does not imply the Plaintiff’s intent

to never seek or accept more than $75,000 in this lawsuit. Rather, the “at this time” language is

merely an attempt to circumvent this Court’s jurisdiction in the event she can establish

throughout the course of this litigation that her damages exceed $75,000, or in the event that a


35
   See Plaintiff’s Petition, at Section X. Reservation of Rights to Appraisal Process, ¶ 26 (emphasis added).
36
   Tovar, 2004 WL 2283536, at *4.
37
   Rosenboom Mach. & Tool, Inc. v. Machala, 995 S.W.2d 817, 822 (Tex. App.—Houston [1st Dist.] 1999) (“If the
stipulation is ambiguous or unclear, it should be disregarded by the trial court.”)
38
   Plaintiff’s Petition, at Exhibit E.
39
   Rosenboom, 995 S.W.2d at 822.
40
   Plaintiff’s Petition, at Section V. Jurisdiction, ¶ 6.


4829-2380-5874.1                                   Page 8
       Case 4:20-cv-00226 Document 1 Filed on 01/21/20 in TXSD Page 9 of 11



jury believes she is entitled to more than $75,000.41

         20.       In light of all of the above, the amount in controversy plainly exceeds $75,000,

exclusive of interest and costs. See Exhibits 2, 3 and 4. Accordingly, the amount in controversy

requirement of 28 U.S.C. § 1332(b) is satisfied.

                                              III. VENUE

         21.       Venue for removal is proper in this district and division because this district

embraces the County Court at Law No. 2 of Harris County, Texas, the forum in which the

removed action was pending.

                                         IV. ATTACHMENTS

         22.       United Property will promptly provide written notice to Plaintiff through delivery

of a copy of this Notice and the state court Notice of Filing of Notice of Removal to Plaintiff’s

counsel of record, and to the Clerk of the Court for the County Court at Law No. 2 of Harris

County, Texas, through the filing of this Notice and the Notice of Filing of Notice of Removal

into the record of the state court action.

         23.       Copies of all pleadings, process, order, requests for trial by jury, and other filings

in the state court action are attached to this Notice as required by 28 U.S.C. § 1446(a).

         24.       The following documents are being filed with this Court as exhibits to this Notice

of Removal:

         EXHIBIT 1                Index of Matters Being Filed

         EXHIBIT 2                All executed process in this case, including a copy of the
                                  Plaintiff’s Original Petition and a copy of Defendant’s Original
                                  Answer

         EXHIBIT 3                Plaintiff’s Pre-Suit Demand Letter


41
  See Washington-Thomas v. Dial America Marketing, Inc., No. EP-12-cv-00340-DCG, 2012 WL 5287043, at *3
(W.D. Tex. Oct. 23, 2012).


4829-2380-5874.1                                  Page 9
      Case 4:20-cv-00226 Document 1 Filed on 01/21/20 in TXSD Page 10 of 11



         EXHIBIT 4               Plaintiff’s Homeowners Policy Declarations Page

         EXHIBIT 5               List of all Counsel of Record

         EXHIBIT 6               Civil Cover Sheet

                                        V.     CONCLUSION

         25.       Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts

of the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and

as all requirements for removal under 28 U.S.C. § 1446 have been met.


         WHEREFORE, Defendant, United Property & Casualty Insurance Company, respectfully

prays that the State Court Action be removed and placed on this Court’s docket for further

proceedings as though it had originated in this Court and that this Court issue all necessary

orders. United Property further requests any additional relief to which it may be justly entitled.

DATE: January 21, 2020.




                                                [Signature on next page]




4829-2380-5874.1                                Page 10
      Case 4:20-cv-00226 Document 1 Filed on 01/21/20 in TXSD Page 11 of 11



                                             Respectfully submitted,

                                             LEWIS BRISBOIS BISGAARD & SMITH LLP


                                             By: /s/ Sarah R. Smith
                                                 Sarah R. Smith
                                                 Texas State Bar No. 24056346
                                                 USDC-SD Texas No. 1196616
                                                 Sarah C. Plaisance
                                                 Texas State Bar No. 24102361
                                                 USDC-SD Texas No. 3310762
                                                 24 Greenway Plaza, Suite 1400
                                                 Houston, Texas 77046
                                                 Telephone: 713.659.6767
                                                 Facsimile: 713.759.6830
                                                 sarah.smith@lewisbrisbois.com
                                                 sarah.plaisance@lewisbrisbois.com

                                                   ATTORNEYS FOR DEFENDANT,
                                                   UNITED PROPERTY & CASUALTY
                                                   INSURANCE COMPANY




                                CERTIFICATE OF SERVICE

         Pursuant to the Federal Rules of Civil Procedure, I hereby certify that a true and correct
copy of the foregoing instrument has been delivered to all interested parties on January 21, 2020,
via e-filing addressed to:

Eric B. Dick                          Via Eserve
DICK LAW FIRM, PLLC
3701 Brookwoods Drive
Houston, Texas 77092
eric@dicklawfirm.com
Attorney for Plaintiff

                                                     /s/ Sarah R. Smith
                                                     Sarah R. Smith




4829-2380-5874.1                             Page 11
